Citation Nr: 1538352	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for a skin condition.

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for a chest condition, claimed as chest pain and shortness of breath. 

5. Entitlement to service connection for a prostate condition.  

6. Entitlement to service connection for the residuals of colon surgery. 

7. Whether new and material evidence exists to reopen a claim for service connection for a back condition and, if so, whether service connection is warranted.  



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal is with the RO in Atlanta, Georgia.  

The Veteran had an additional claim for entitlement to service connection for posttraumatic stress disorder denied in that May 2009 rating decision.  However, this was subsequently granted by the RO in a January 2011 decision.  The Veteran did not disagree with any "downstream" element of that claim; therefore it is no longer on appeal and will not be discussed here.  

The Veteran requested a hearing before a member of the Board in his February 2011 VA Form 9 Substantive Appeal.  The hearing was scheduled for May 2015 and the Veteran was notified of this via letter.  He did not appear for this hearing and he has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for a skin condition, hypertension, and residuals of colon surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current depression condition that is distinct from his posttraumatic stress disorder.

2. He does not have a current, chronic condition of his chest.

3. He does not have a current, chronic condition of his prostate. 

4. A November 2001 rating decision denied the Veteran's claim of service connection for a back condition.  The Veteran was notified of the decision and did not seek further appeal.

5. Evidence received since the November 2001 decision, however, does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for depression are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a chest condition are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for a prostate condition are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4. New and material evidence has not been received since the November 2001 rating decision; thus the claim for service connection for a back condition is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  In this case, pre-adjudication VCAA notice letters were sent to the Veteran in May 2008 and April 2009, prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  These letters informed him of the evidence required to substantiate this claims and of his and VA's respective responsibilities in obtaining this supporting evidence, including the relevant information concerning the theory of entitlement based on Agent Orange exposure.  Additionally, the May 2008 decision informed him of the evidence he needed to submit to reopen his previously denied claim of entitlement to service connection for a back condition.  See Kent v. Nicholson, 20 Vet App. 1 (2006).  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file the Veteran's service treatment records (STRs), as well as all identified and available VA and private treatment records.  

The Board acknowledges the Veteran was not provided with VA examinations concerning his claims for service connection for a prostate condition and a chest condition.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence that the Veteran has a sufficient current prostate or chest disability to satisfy the McLendon standard.  Thus, no examination was required for either condition.

II. Service Connection

The Veteran alleges that he currently suffers from depression, a chest condition, and a prostate condition as a result of his active duty service, including as a result of Agent Orange exposure.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The law establishes a presumption of entitlement to service connection for certain diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active service, the condition shall be service-connected as long as the condition became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6), and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are satisfied.  38 C.F.R. § 3.309(e).  Here, the Veteran has confirmed service in Vietnam; therefore Agent Orange exposure is conceded.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has not presented evidence that he currently suffers from depression (as distinct from his already service-connected posttraumatic stress disorder (PTSD)), a chronic chest condition, or a chronic prostate condition.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Regarding his claim for depression, the Board notes that the VA medical evidence of record indicates that the Veteran has depressive symptoms which are related to his service-connected PTSD.  This was the conclusion of the October 2010 VA examiner, who diagnosed PTSD and did not provide a second mental diagnosis.  This is in agreement with June and November 2008 VA mental health consultation notes, which also document diagnosed PTSD with depressive symptoms. All depressive symptoms are already contemplated in the currently assigned 50 percent rating for PTSD.  There is no evidence on file to suggest that he has a diagnosis of depression instead of depressive symptoms. However, even if he did, such would be rated under the same regulatory authority as his service-connected PTSD and would not amount to a higher rating. 38 C.F.R. § 4.14. 

Regarding his claim for service connection for a prostate-related condition, the Board notes that the medical evidence is absent any diagnosis or discussion of such a condition.  In November 2001, the Veteran received VA medical treatment where he complained of "prostate symptoms."  A prostate-specific antigen (PSA) test was performed and came back normal.  He was diagnosed with "[h]ypertension along with some chest pain, etiology questionable."  The Veteran is not competent to diagnose himself with a chronic prostate condition.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Without competent medical evidence that such a condition exists, his claim must be denied.  

Regarding his claim for a chest condition, the Board notes that the medical records do contain notations of chest symptoms.  In July 1997, the Veteran received VA treatment for chest congestion and was diagnosed with bronchitis.  In a November 2001 VA treatment record, it is noted he complained of chest pain and shortness of breath.  A chest x-ray was taken which was unremarkable.  A later September 2007 treatment record noted complaints of chest pain that radiated into the neck and arms.  

While there is a documented history of complaints of chest pain contained in the medical evidence of record, pain alone does not constitute a chronic disability for service-connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  While the Veteran did receive an impression of "bronchitis" in the July 1997 record, this was 18 years ago; there is no indication that this was a chronic condition that continues to plague the Veteran.  The more recent chest x-ray showed normal lungs.  Furthermore, to the extent that the chest pain is a symptom of his hypertension, the Board notes that it is remanding that issue for further development.  

Without current, distinct diagnoses of depression, a prostate condition, or a chest condition, the preponderance of the evidence is against these claims, meaning the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, they must be denied.

III. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The last prior, final decision that denied the Veteran's claim for service connection for a back condition was a November 2001 rating decision by the RO.  The Veteran was sent notice of this decision and did appeal within a year.  The RO concluded in the rating decision that there was no evidence showing that the Veteran's back condition was incurred in service.  Of record at that time was the Veteran's narrative of injuring his back after an in-service fall, as well as a February 2001 VA spine x-ray which should mild spondylosis and degenerative joint disease.  

The Veteran has submitted very little in his bid to reopen this claim.  He filed the current claim in April 2008 as one for acute back pain of the lumbar spine with muscle spasms and degenerative joint disease of the dorsal spine.  He has not produced any new evidence that links these conditions to service, testimonial or otherwise.  While there are new VA treatment records for back pain and associated symptoms, none of these records provide any evidence that can link these conditions to service.  As the Veteran has not submitted any evidence that relates to the unestablished link between his conditions and service, which is necessary to substantiate the claim, he has not submitted the requisite new and material evidence to reopen his claim.  Instead, the new evidence of treatment for back pain and conditions is redundant of the evidence of record in November 2001, namely that the Veteran had a current condition.  Thus, his claim for service connection for a back condition is not reopened.  


ORDER

Entitlement to service connection for depression is denied. 

Entitlement to service connection for a chest condition is denied.  

Entitlement to service connection for a prostate condition is denied. 

New and material evidence not having been received, the petition to reopen the claim of service connection for a back condition is denied.


REMAND

The Veteran has not had VA examinations to provide comment on the etiology of his skin condition, hypertension, and residuals of colon surgery.  He has competently linked these conditions to his conceded Agent Orange exposure.  The Board finds that at the very least, he should be provided examinations with opinions regarding the possibility these conditions are linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical treatment records and associate them with the claims file.

2. Then, schedule the Veteran a VA examination for his claimed skin condition.  The claims file, including a copy of this remand, should be reviewed by the examiner, and he/she should indicate that such review took place.  All indicated tests and studies should be conducted.  

The examiner should then confirm whether the Veteran suffers from a current, chronic skin condition(s), to include whether chloracne is present.  

For each skin condition diagnosed, the examiner should respond to the following:

Is it as least as likely as not (50% or greater probability) that the Veteran's skin condition had its clinical onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, including his conceded Agent Orange exposure?

In making the determination, the examiner should consider all pertinent medical evidence of record, including his noted skin rash in 1973, and more recent treatment for chronic dermatitis.  The examiner must also consider all of the Veteran's lay statements concerning his skin condition.  

A thorough, well-reasoned rationale must be provided for all opinions.  If the examiner is unable to express the requested opinions without resorting to speculation, the reasons and bases for that opinion should be noted, and any missing evidence that would enable the opinion to be expressed should be identified.

3. Next, schedule the Veteran a VA examination for his hypertension.  The claims file, including a copy of this remand, should be reviewed by the examiner, and he/she should indicate that such review took place.  All indicated tests and studies should be conducted.  

After the examination and a review of the record are completed, the examiner should respond to the following:

Is it as least as likely as not (50% or greater probability) that the Veteran's hypertension had its clinical onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, including his conceded Agent Orange exposure?

In making the determination, the examiner should consider all pertinent medical evidence of record.  The examiner must also consider all of the Veteran's lay statements.

A thorough, well-reasoned rationale must be provided for all opinions.  If the examiner is unable to express the requested opinions without resorting to speculation, the reasons and bases for that opinion should be noted, and any missing evidence that would enable the opinion to be expressed should be identified.

4. Additionally, schedule the Veteran a VA examination for his claimed residuals of colon surgery.  The claims file, including a copy of this remand, should be reviewed by the examiner, and he/she should indicate that such review took place.  All indicated tests and studies should be conducted.  

The examiner should then confirm whether the Veteran suffers from current, chronic condition(s) affecting his colon.  Consideration should be given to June 2007 private record detailing a colonoscopy where biopsies were taken and polyps were removed.    

For each colon condition diagnosed, the examiner should respond to the following:

Is it as least as likely as not (50% or greater probability) that the condition had its clinical onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, including his conceded Agent Orange exposure?

In making the determination, the examiner should consider all pertinent medical evidence of record.  The examiner must also consider all of the Veteran's lay statements.

A thorough, well-reasoned rationale must be provided for all opinions.  If the examiner is unable to express the requested opinions without resorting to speculation, the reasons and bases for that opinion should be noted, and any missing evidence that would enable the opinion to be expressed should be identified.

5. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented, including possibly returning the report to the providing examiner for corrective action.

6. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


